Exhibit 10.10
THIRD AMENDMENT TO EMPLOYMENT AGREEMENT
 
This THIRD AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into effective as of December 15, 2010, by and between Forward Air
Corporation, a corporation organized under the laws of the State of Tennessee
(the “Company”), and Bruce A. Campbell (the “Executive”).
 
WHEREAS, the Company and the Executive entered into an Employment Agreement,
effective as of October 30, 2007, as amended (the “Employment Agreement”);
 
WHEREAS, section 11(c) of the Employment Agreement specifies that the Employment
Agreement may be amended only by an instrument in writing signed by the parties;
 
WHEREAS, the Company and the Executive find it mutually desirable and in the
best interests of the parties to amend the Employment Agreement to adjust the
base salary floor and to enable payment of any bonus earned for a calendar year
to be paid between December 1st of such year and March 15th of the following
year.
 
For and in consideration of the mutual covenants and agreements contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree to amend the
Employment Agreement as follows:
 
1.           Section 6(a) is hereby amended to read as follows:
 
“(a)           BASE SALARY.  An annual base salary (“Base Salary”) of not less
than Five Hundred Thousand Dollars ($500,000.00), subject to adjustment annually
in the discretion of the Compensation Committee.  Executive’s Base Salary will
be consistent with the salaries of the chief executive officers for companies
within a peer group chosen by the Compensation Committee.  Executive’s Base
Salary shall be payable in accordance with the Company’s regular payroll
practices in effect from time to time for executive officers of the Company.”
 
2.           The last sentence of Section 6(b) is hereby amended to read as
follows:
 
“The Year-End Bonus for each calendar year, if any, shall be paid, in one or
more installments, to Executive on or after December 1st of that year, but by no
later than March 15th of the immediately succeeding year.”
 
3.           In all other respects, the Employment Agreement is hereby ratified
and confirmed.
 
IN WITNESS WHEREOF, the Company and the Executive have executed this Amendment
as of the date first written above.
 
 

  By: 
/s/ Bruce A. Campbell
   
Bruce A. Campbell

 

    FORWARD AIR CORPORATION    By: 
/s/ Rodney L. Bell
 
 
Its: 
Rodney L. Bell
Chief Financial Officer, Senior Vice President and Treasurer

 
 


 
 